Citation Nr: 0724967	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to November 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2004, a Travel Board hearing was held before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  In June 2006, the case was remanded for further 
development.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first post-service year; and it is not shown that any current 
hearing loss disability is related to the veteran's service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By March 2002 letter, prior to the RO's initial adjudication 
of this claim in August 2002, the veteran was informed of the 
evidence and information necessary to substantiate his claim 
for service connection, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although the March 2002 letter did not 
specifically advise the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
Furthermore, in a June 2006 letter, he was given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
was given ample time to respond to these letters or 
supplement the record.  Thereafter, the claim was 
readjudicated.  See April 2007 Supplemental Statement of the 
Case (SSOC).

Regarding the "duty to assist," the RO has been unsuccessful 
in obtaining the veteran's service medical records (SMRs), 
with the exception of some morning reports.  After attempting 
to obtain complete records, the RO was notified that the 
veteran's service medical records were not available at the 
National Personnel Records Center (NPRC) due to a fire at 
that facility.  VA has a heightened duty to assist the 
veteran in developing his claim since the records have been 
lost or destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Here, the veteran was notified, by a March 
2002 letter, that his SMRs may have been among the records 
that were destroyed in the 1973 fire at the NPRC.  The letter 
requested him to submit any records [military, SMRs] in his 
possession.  The letter further explained that if he were 
unable to furnish actual dates of treatment, then he could 
provide a 90-day period for search.  The veteran has not 
identified any treatment in service, notice of which would 
have triggered a search for alternate source service medical 
records.  The Board concludes that all reasonable means of 
obtaining such additional service medical records have been 
exhausted.

Post-service treatment records, to the extent possible, have 
been secured.  Pursuant to the June 2006 remand, the RO 
undertook development to obtain and associate with the record 
all outstanding records of pertinent medical treatment (in 
particular medical records from Dr. S.).  (In May 2002, the 
veteran provided the RO with a signed VA Form 21-4142, 
Authorization and Consent to enable the RO to obtain his 
medical records from Dr. S.  However, he did not provide an 
address for Dr. S., and the release for these records lapsed 
after 180 days.  Thereafter, the veteran provided an address 
for Dr. S.; therefore, by letter dated in June 2006, the RO 
requested another signed VA Form 21-4142, Authorization and 
Consent from the veteran to enable the RO to obtain his 
medical records from Dr. S.  However, the veteran did not 
respond.)  However, the veteran did not respond to the June 
2006 development letter or the April 2007 SSOC.  Moreover, 
the Board notes that the RO arranged for an official 
audiological evaluation.  VA's duty to assist is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

As noted above the veteran's SMRs were destroyed by fire.  A 
search of available sick/morning reports showed no reference 
to the veteran in morning reports for the period from July to 
October 1953.

Post-service treatment records from November 1999 to July 
2001 show that other than cerumen removal from both ears, 
there were no complaints or findings of a hearing loss 
disability.  

In October 2001, the veteran submitted a claim for service 
connection for hearing loss disability.  He indicated that 
hearing loss began during active service as a result of noise 
exposure during anti-aircraft training.  

On August 2002 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
55
60
60
LEFT

50
55
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
After reviewing the audiologists' findings, the physician's 
diagnosis was bilateral mild to severe predominately high 
frequency sensorineural hearing loss.  He stated that he 
could find no indication that the veteran had the onset or 
progression of hearing loss while on active duty.  He opined 
that it was less likely than not that the veteran's current 
hearing loss was related to noise exposure that occurred in 
service, but rather the loss of hearing was more likely from 
aging.  In September 2003, after reviewing the claims file, 
the physician indicated his opinion was unchanged.

At the November 2004 hearing, the veteran testified he was 
exposed to noise during heavy artillery training while in 
basic training.  He further testified that he also was 
exposed to other noise while driving trucks and hauling rocks 
and standing near jackhammers and air compressors during 
service.  He also denied [on page 5 of the transcript], ever 
seeking treatment during active service for hearing loss.  
The veteran reported that his post-service employment 
included construction and factory work.  He testified that 
the first time he sought treatment was in the early 1970s.  
The veteran also submitted (with a waiver of RO 
consideration) an October 2004 private audiology report.



III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, to include sensorineural 
hearing loss (as organic disease of the nervous system) may 
be service connected on a presumptive basis if manifested to 
a compensable degree during a specified period of time after 
a veteran's discharge from active duty (one year for organic 
disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 
38 U.S.C.A. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, and such is shown by official 
audiometry, and has been diagnosed by a VA examiner.  What 
the veteran must still show to establish service connection 
for hearing loss disability is that there was an event, 
injury, or disease in service, and that the current 
disability is related to such event, injury, or disease in 
service. 

There is no reason to dispute the veteran's accounts of noise 
exposure in service.  However, there is no competent 
(medical) evidence suggesting that his current hearing loss 
is related to such noise exposure, or is otherwise related to 
service.  There is no competent evidence that bilateral 
hearing loss was manifested during the first year after 
service (so as to trigger consideration/application of the 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 chronic disease 
presumptions for sensorineural hearing loss (as an organic 
disease of the nervous system)).  

The veteran has testified that he did not seek treatment for 
hearing loss until the early 1970's (the veteran has not 
submitted this evidence and has not responded to the RO's 
letters).  The first post-service clinical documentation of 
hearing loss disability is August 2002.  Such a lengthy 
period of time between service and the earliest post-service 
clinical documentation of the disability for which service 
connection is sought (52 years) is, of itself, a factor for 
consideration against a finding that any current hearing loss 
disability was incurred or aggravated in/by service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

Furthermore, no medical professional has opined that any 
current hearing loss disability may be related to the 
veteran's service.  The only competent medical evidence that 
specifically addresses this matter (report of VA examination 
in August 2002 and the September 2003 addendum) is to the 
effect that the current hearing loss is unrelated to the 
veteran's service and more likely due to aging.  

The only evidence of a nexus between the veteran's current 
hearing loss disability and his military service is in his 
own statements.  This is not competent evidence because 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent evidence of a relationship 
between the veteran's hearing loss disability and his active 
duty service or any event, injury, or disease therein, 
service connection for hearing loss disability must be 
denied.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


